DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 23, 2022 has been entered.  Claims 1, 3-6, 11, 12, 14-16, and 20 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 7, 8, 17, and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 12, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
Aelen (U.S. 2019/0307339 A1) (hereinafter – Aelen)
Mukkamala et al. (W.O. 2017/152098 A1) (hereinafter – Mukkamala)
Rubinstein et al. (U.S. 2019/0295438 A1) (hereinafter – Rubinstein)
Murakami et al. (US 20170332963 A1) (hereinafter – Murakami).
Re. Claims 1 and 12: Aelen teaches a blood pressure measuring apparatus (Abstract) comprising:
a camera (Fig. 1: camera 108); and
a processor (Fig. 1: control unit 104) configured to:
control the camera to acquire a user image of a user (Paragraph 0038: acquired images can be single or plurality of images);
control to display the acquired user image (Fig. 3, as described in Paragraph 0049: displaying an image of a user via user interface 110);
display, on the displayed user image, a guide image to guide the user to change a position and a tilt of the blood pressure measuring apparatus (Fig. 3: horizontal lines 306 are capable of guiding the user to change a position and tilt of the device);
Aelen ascertains a position of the blood pressure measuring device based upon identification of feature of the user and angle of the device from a single image (Fig. 2).  Thus, Aelen is silent with regards to capturing a reference image and comparisons of acquired images thereto.
Mukkamala teaches analogous art in the technology of guided blood pressure sensing (Abstract), particularly using captured imagery (18A-18D).  Mukkamala teaches acquiring a reference image (Paragraph 0122: “the camera records an image of the face 604 while the mobile device is known to be at heart level”).  This image is used as reference to other later captured images to determine the position of the device relative to the user.
It would have been obvious to one having skill in the art before the effective filing date to have modified Aelen to also include the capturing of a reference image for use in a positioning method as taught by Mukkamala since doing so allows for additional verification of device position through the use of an alternative position-checking methodology.  Examiner notes that the positioning methodology of Mukkamala can also be considered an obvious substitution of the positioning methodology of Aelen.
With regard to the limitation: 
“in response to the position of the blood pressure measuring apparatus being changed to a predetermined position corresponding to the displayed guide image and the tilt of the blood pressure measuring apparatus being changed to a predetermined tilt corresponding to the displayed guide image, while the guide image is displayed on the user image, automatically control the camera to acquire a reference image of the user:”
Aelen provides a guide image which is capable of guiding the user to alter a position or tilt of the device relative to the user.  Mukkamala teaches capturing of a previously recorded photo at a certain position (Fig. 19; Paragraph 0124).  However, both Aelen and Mukkamala are silent regarding automated image capture.
Rubinstein teaches analogous art in the technology of positioning adjustment via captured images (Abstract).  Rubinstein further teaches automatic capture after a user is aligned in a proper position (Fig. 8A-8D; Paragraph 0004: detection of alignment of human form to virtual avatar and automated capture of images).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Aelen in view of Mukkamala to incorporate automated image capture, the motivation being that since Mukkamala is interested in capturing a first image relative to a specific location, i.e., at heart level, automated capture of such a reference image as taught by Rubinstein aids in ensuring that the correct relative positioning of the device to the user is attained (Paragraphs 0005, 0055, 0056; Fig. 9: feedback).
Mukkamala further teaches the processor configured to:
obtain a distance between a reference point of the user and a blood pressure measuring apparatus by comparing the acquired reference image with the acquired user image (Paragraphs 0122-0124: the size and alignment of silhouettes are capable of ascertaining a distance between a reference point (outline of the user) and the device; Examiner notes that a similar concept is explicitly described in Paragraph 0058 of Nuggehalli, see Pertinent Arts under Conclusion);
obtain relative position information of the blood pressure measuring apparatus, the relative position information comprising the obtained distance between the reference point and the blood pressure measuring apparatus (Paragraphs 0122-0124, see previous citation; Examiner notes that such a limitation appears to be a broader recitation of the previous limitation – obtaining a distance between a user and a blood pressure measuring apparatus is a narrower limitation of obtaining relative positioning information comprising a distance between a user and said apparatus).
Aelen further teaches the invention configured to:
measure a blood pressure of the user by correcting an effect of a hydrostatic pressure on the blood pressure, based on the obtained relative position information (Paragraph 0081-0082: correction of hydrostatic effects based on height offset).
The Aelen, Mukkamala, and Rubinstein above teach an acquired user image, but do not teach utilizing such an image to determine a blood pressure measuring posture.  
Murakami teaches analogous art in the technology of blood pressure monitoring.  Murakami teaches detecting relative body angles, (under broadest reasonable interpretation of “posture,” as discussed in the interview held September 26, 2022) and position of a sensor from the body of a user based on acquired images (Fig. 4C: tilt of the device; Figs. 8A-10B, 17A-22, 24A-25C: instructions to alter posture of the user based on acquired images and position of the device relative to the body).  Murakami further teaches the invention configured to obtain the blood pressure measuring posture, based on a result of a comparison of the acquired reference image with the acquired user image, and the tilt of the blood pressure measuring apparatus; and correct the measured blood pressure, based on the obtained blood pressure measuring posture (Figs. 27-28: adjustment of PTT (used in blood pressure calculation) based on postures of the user, i.e., sitting, standing, or lying based on measurements from a gyro sensor capable of sensing tilt of the device, described in Paragraph 0203).
It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include detection of a posture from an acquired user image and subsequent correction of blood pressure based on the acquired image and tilt of the device as taught by Murakami, the motivation being that, while Aelen in the combination considers only the height of the object with respect to the user, including the features of Murakami allows for more accurate assessment of blood pressure measuring posture and correction of blood pressure under a variety of user postures, including sitting, lying, standing (Paragraph 0203). 
Re. Claims 3 and 14: Aelen, Mukkamala, Rubinstein, and Murakami teach the invention according to claims 1 and 12.  Mukkamala further teaches the invention wherein the processor is further configured to obtain the distance between the reference point and the blood pressure measuring apparatus by comparing any one or any combination of a size of same feature points of the acquired reference image and the acquired user image, a position of the same feature points, and a distance between the same feature points (Paragraph 0122-0124: alignment of silhouettes, i.e., feature point(s), of a current image with a previously recorded or stored image).
Examiner also notes that comparison of feature sizes is also explicitly stated in Aelen (Paragraph 0061).  Examiner notes that the combination of Aelen in view of Mukkamala would also render obvious the comparison of features between a reference and current image since Mukkamala identifies differences between two images, wherein Aelen describes that notable differentiators include sizes of certain features (Paragraph 0061-0067, see citations of Claims 4 and 15).
Re. Claims 4 and 15: Aelen, Mukkamala, Rubinstein, and Murakami teach the invention according to claims 1 and 12.  Aelen further teaches the invention further comprising a tilt sensor configured to sense the tilt of the blood pressure measuring apparatus (Fig. 1, as described in Paragraph 0046: angular sensor 106), and
the processor is further configured to obtain a height between the blood pressure measuring apparatus and the reference point, based on the obtained distance between the reference point and the blood pressure measuring apparatus and the sensed tilt (Paragraph 0067: determination of height based on one or more features, wherein height may further be based on determined distance; Paragraph 0061, 0066: ascertaining a distance of the device via detected features; Paragraph 0065: identification of features within a guide image identifies tilt of the device; Examiner further notes that identification of height based on tilt and distance may be necessarily performed based on alignment of silhouettes as taught by Mukkamala in Paragraphs 0122-0124; see previous argument of Aelen in view of Mukkamala).
 Re. Claims 5 and 16: Aelen, Mukkamala, Rubinstein, and Murakami teach the invention according to claims 4 and 15.  Aelen further teaches the invention wherein the processor is further configured to, based on the obtained height, correct the effect of the hydrostatic pressure on the blood pressure, using a hydrostatic pressure effect correction model for correcting the effect of the hydrostatic pressure on the blood pressure (Paragraph 0082: simple formula used to adjust blood pressure depending on height).
Re. Claim 6: Aelen, Mukkamala, Rubinstein, and Murakami teach the invention according to claim 1.  Aelen further teaches the invention further comprising a blood pressure measuring sensor configured to measure the blood pressure (Fig. 1: blood pressure sensor 102).
Re. Claims 11 and 20: Aelen, Mukkamala, Rubinstein, and Murakami teach the invention according to claim 1.  Aelen further teaches the invention further comprising an output interface configured to display any one or any combination of 
the acquired user image (Fig. 3), 
the guide image (Fig. 3: lines 306), 
the measured blood pressure, the hydrostatic pressure that is estimated, and 
the blood pressure that is corrected (Paragraph 0082: correction of blood pressure; Paragraph 0084: output of acquired blood pressure).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner is currently interpreting the term “posture,” recited in the independent claims, as given by Merriam-Webster (https://www.merriam-webster.com/dictionary/posture): 
a. the position or bearing of the body whether characteristic or assumed for a special purpose; 
b: the pose of a model or artistic figure.
Thus, the acquired body angles and image of the user detected by Murakami shown in Figs. 8A-10B, 17A-22, 24A-25C read upon the above definition of a “posture.” 
Examiner notes that, should the citations of Murakami addressing Applicant’s amended claim limitations be found insufficient, the art of Huijbregts may be applied just as readily (see Conclusion). 
Examiner is unable to provide any additional guidance to potentially overcome the rejections under 35 U.S.C. 103 in light of the prior art presented and pertinent arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huijbregts (US 20190343407 A1) – Fig. 3: obtaining posture information of the subject and correction of blood pressure based therefrom; Paragraph 0089, 0094, 0097: methods for posture detection include camera or video sensing to detect blood pressure measuring posture;

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791